JUSTICE PINCHAM, dissenting: I dissent. “In Winship [In re Winship (1969), 397 U.S. 358, 364, 25 L. Ed. 2d 368, 375, 90 S. Ct. 1068, 1072], the Court held for the first time that the Due Process Clause of the Fourteenth Amendment protects a defendant in a criminal case against conviction ‘except upon proof beyond a reasonable doubt of every fact necessary to constitute the crime with which he is charged,’ ” and, “[Wjinship presupposes as an essential of the due process guaranteed by the Fourteenth Amendment that no person shall be made to suffer the onus of a criminal conviction except upon sufficient proof — defined as evidence necessary to convince a trier of fact beyond a reasonable doubt'of the existence of every element of the offense.” (Emphasis added.) (Jackson v. Virginia (1979), 443 U.S. 307, 315-16, 61 L. Ed. 2d 560, 571, 99 S. Ct. 2781, 2787.) The defendant in the case at bar has been denied constitutional due process because she stands convicted of an offense of which every fact necessary to constitute the crime with which she was charged was not established. The defendant in the case at bar has been denied constitutional due process because she has been made to suffer the onus of a criminal conviction when there was no proof of the existence of every element of the offense. The Supreme Court further stated in Jackson v. Virginia, “We held in the Thompson [v. Louisville (1960), 362 U.S. 199, 4 L. Ed. 2d 654, 80 S. Ct. 624] case that a conviction based upon a record wholly devoid of any relevant evidence of a crucial element of the offense charged is constitutionally infirm.” (Emphasis added.) (443 U.S. at 314, 61 L. Ed. 2d at 571, 99 S. Ct. at 2786.) This defendant’s conviction is based upon a record wholly devoid of the facts of crucial elements of the offense charged, and her conviction is therefore likewise constitutionally infirm. Accordingly reversal of her conviction is demanded. The statute that the defendant was alleged to have violated, section 31 — 4(a) of the Criminal Code of 1961 (Ill. Rev. Stat. 1985, ch. 38, par. 31 — 4(a)), provides as follows: “A person obstructs justice when, with intent to prevent the apprehension or obstruct the prosecution or defense of any person, he knowingly commits any of the following acts: (a) Destroys, alters, conceals or disguises physical evidence ***.” (Emphasis added.) The essential ingredients of obstructing justice under this statute, relevant to the case at bar, are (1) an offense has been committed, (2) of which the obstruction of justice perpetrator has knowledge, (3) intends to obstruct the prosecution of the offender by and (4) knowingly concealing physical evidence used by the offender in the commission of the offense. Under the statute, an obstructionist must have knowledge that the item he conceals is physical evidence that has been used in the commission of an offense and the obstructionist conceals it with the intent to obstruct the prosecution of the person who committed the offense. In the context of the instant case, the item would have to have been used in the commission of the offense in order for the item to be evidence, and the obstructionist must have had knowledge that the item is evidence in order for him to have the requisite intent in concealing it to obstruct the prosecution of the person who committed the offense. The indictment in the case at bar did not allege that the defendant knowingly concealed the weapon used in the homicide of the deceased, Rodney Williams, and thus, the indictment fatally failed to allege an essential ingredient of the obstruction of justice offense. The indictment is therefore void. The one-count indictment in the instant cause alleged “that on or about October 4, 1986 at and within the County of Cook Josephine Cooper committed the offense of obstructing justice in that she, with intent to obstruct the prosecution of one Eugene Cooper for the alleged shooting and killing of one Rodney Williams, did conceal physical evidence, to wit: after the killing she did conceal the weapon used in the shooting and killing, in violation of Chapter 38, Section 31— 4(a) of the Illinois Revised Statutes 1985.” (Emphasis added.) The indictment failed to allege the commission of an obstruction of justice offense under the statute. As previously stated, the statute provides that “a person obstructs justice when *** he knowingly *** conceals *** physical evidence(Emphasis added.) (Ill. Rev. Stat. 1985, ch. 38, par. 31 — 4(a).) The indictment in the case at bar fatally failed to allege that the defendant knowingly concealed the weapon (physical evidence) used in the shooting. The indictment simply alleged that she “did conceal physical evidence, to wit: after the killing she did conceal the weapon used in the shooting and killing.” (Emphasis added.) If the defendant concealed the weapon without knowledge that it had been used in the homicide, she would not have committed an obstructing of justice offense. A fortiori, where the indictment failed to allege that the defendant concealed the weapon knowing that it had been used in the homicide, the indictment failed to allege the commission of an offense under the obstruction of justice statute. It is additionally noteworthy, on which I hereinafter further comment, that the indictment did not otherwise identify or specify “the weapon used in the shooting.” The Supreme Court of the United States held in Jackson v. Virginia that “[i]t is axiomatic that a conviction upon a charge not made *** constitutes a denial of due process.” (Jackson, 443 U.S. at 314, 61 L. Ed. 2d at 570, 99 S. Ct. at 2786.) Our supreme court held in People v. Wallace (1974), 57 Ill. 2d 285, 288: “It is well settled that an indictment which fails to charge a criminal offense is void. [Citation.] As such, it does not confer jurisdiction upon a court [citation], and a conviction resulting therefrom may not be sustained [citations]. A convicted defendant may challenge the validity of an indictment for failure to allege a criminal violation either by direct review or in collateral proceedings.” In People v. Lutz (1978), 73 Ill. 2d 204, count I of the indictment alleged that the defendant committed aggravated battery with a deadly weapon, but because the indictment did not allege that the defendant caused bodily harm or made an insulting or provocative physical contact upon the victim, the supreme court held that the count was fatally defective for failure to allege an essential ingredient of an aggravated battery offense. Count II of the indictment in Lutz also alleged an aggravated battery knowing the victim was a peace officer, but again, because the indictment failed to allege bodily harm to the victim, the supreme court held that count II likewise did not allege an aggravated battery offense. The court concluded in Lutz: “ ‘It is a cardinal rule of statutory construction that significance and effect should, if possible, without destroying the sense or effect of the law, be accorded every paragraph, sentence, phrase and word. [Citation.] A statute should be so construed, if possible, that no word, clause or sentence is rendered meaningless or superfluous. ***’ [Citation.] ‘In construing a statute where the same, or substantially the same, words or phrases appear in different parts of the same statute they will be given a generally accepted and consistent meaning, where the legislative intent is not clearly expressed to the contrary.’ [Citation.] ‘By well settled principles of law, a criminal or penal statute is to be strictly construed in favor of an accused, and nothing is to be taken by intendment or implication against him beyond the obvious or literal meaning of such statutes. ***’ ” 73 Ill. 2d at 212-13. Because the indictment in the instant case did not allege that the defendant knowingly concealed the weapon used in the homicide, the indictment failed to allege an essential ingredient of the offense of obstructing justice and reversal is therefore required. Likewise, and for that reason just as fatal, no facts were presented to the trial court on the guilty plea proceedings that the defendant knowingly concealed the weapon that had been used in the homicide. Moreover, as hereinafter pointed out, there were other essential factual elements of the obstruction of justice offense which were not factually established or presented at the guilty plea proceedings. Accordingly, the guilty plea and judgment thereon cannot validly stand. When the cause came on before the trial court on February 2, 1987, the defendant’s attorney stated to the trial court that “Josephine Cooper wishes to withdraw her previously entered plea of not guilty and enter a plea of guilty to the charge of obstructing justice.” Thereupon, the trial court read to the defendant the fatally defective obstruction of justice allegations of the indictment, as previously set forth herein. The trial judge did not advise the defendant that she was charged with knowingly concealing the weapon used in the shooting. The indictment did not so allege. She was merely informed that she was charged with concealing the weapon that had been used in the shooting, which she could have done, and very well may have done, without knowledge that it had been used in the shooting and to which she was pleading guilty. But in that event, she would not have committed an offense under the obstructing of justice statute. As read to her by the trial court, the defendant stated that she understood the charge against her and wished to plead guilty thereto. But a legal prerequisite to the trial court’s acceptance of a plea of guilty is a presentment to the trial court a factual basis for every essential ingredient of the offense. Supreme Court Rule 402(c) (107 Ill. 2d R. 402(c)) provides: “In hearings on pleas of guilty, there must be substantial compliance with the following: * * * The court shall not enter final judgment on a plea of guilty without first determining that there is a factual basis for the plea.” (Emphasis added.) Pursuant to the mandate of Supreme Court Rule 402(c) and the aforestated constitutional due process mandates of Winship, Jackson v. Virginia, etc., the trial court directed and the prosecutor stated the factual basis for the plea as follows, which I set forth verbatim, rather than in summary form, for completeness and accuracy: “THE COURT: Statement of facts. MR. REILLY [assistant State’s Attorney]: The parties would be proceeding by way of stipulation through the State’s Attorney, by Assistant State’s Attorney James Reilly, and the Defendant, Ms. Josephine Cooper, through her attorney, Mr. Ron Grenda. The parties would so stipulate that if called to testify, Detective Robert Dwyer, from the Chicago Police Department Area 2 Violent Crimes, were called to testify, he would testify that on October 13th of 1986, shortly before midnight, Mr. Rodney Williams was murdered at an apartment on 1376 West 79th Street. He would testify that he was killed by a shotgun wound to the cranium He would further testify that during the course of his investigation, he had an opportunity to arrest one Eugene Cooper, the son of Mrs. Josephine Cooper. He would further testify that he had numerous conversations with Mrs. Josephine Cooper, whom he would identify here in open court, along with one Aaron Cooper, another son of the Defendant in this case. He would testify his conversation disclosed that the weapon used in the homicide of Mr. Rodney Williams was given to Mrs. Josephine Cooper, on or about the 14th of October, placed in a safety deposit box that Mrs. Josephine Cooper had control over. He would testify that he subsequently obtained a search warrant for the search of that safety deposit box on the 14th of October, 1986. He would further testify that he went to the safety deposit box, controlled by Mrs. Josephine Cooper, on October 14th of 1986, and went to that bank located at 200 East Randolph in Chicago, Cook County, Illinois. He would further testify that he subsequently recovered the handgun from the safety deposit box, along with several other handguns. It would be stipulated that one of the handguns recovered from the safety deposit box was, in fact, the weapon used in the homicide of Mr. Rodney Williams. After that weapon was submitted to the Chicago Police Department Firearms, where it was examined by Fire Examiner Donald Smith and was found to be the same weapon that was used to kill Rodney Williams, on or about the 13th of October, 1986. It would be stipulated that the Defendant failed to cooperate with the police in recovering that weapon and was recovered after the police department obtained a search warrant for the recovery of that weapon at the Bank of Commerce.” (Emphasis added.) Thereupon, the trial court stated that it “finds that there is a sufficient factual basis to the plea of guilty, and accordingly, on the charge of obstructing justice, plea of guilty, jury waived, finding of guilty, judgment entered on the finding.” (Emphasis added.) The trial court imposed a sentence of one year’s felony probation. The defendant rightly contends before this court that there was no sufficient factual basis presented to the trial court for the plea of guilty to the offense of obstructing justice and that the trial court erred in entering judgment and sentence on the plea and in denying her motion to withdraw or vacate the guilty plea. The facts presented on the stipulation demands agreement with the defendant’s contentions. The stipulated facts were that Rodney Williams, the deceased, “was killed by a shotgun wound to the cranium.” (Emphasis added.) It was additionally stipulated that during his investigation, Detective Robert Dwyer arrested “Eugene Cooper, the son of Mrs. Josephine Cooper.” The stipulated facts do not disclose for what reason Dwyer arrested Eugene Cooper. The stipulated facts do not reveal that Eugene Cooper was arrested for or charged with the murder of Rodney Williams, or with obstructing justice for his concealment of the murder weapon. There is not a single fact in the stipulation that Eugene Cooper was in any way involved in the Rodney Williams homicide, or that Eugene Cooper even had any knowledge of the facts of the Rodney Williams killing, or that Eugene Cooper even knew that Rodney Williams had been killed. The initial stipulated facts were that Rodney Williams was killed by “a shotgun wound” to his head. (Emphasis added.) Subsequent stipulated facts were that Detective Dwyer’s “investigation disclosed that the weapon in the homicide of Mr. Rodney Williams was given to Mrs. Josephine Cooper on or about the 14th of October, placed .in a safety deposit box that Mrs. Josephine Cooper had control over.” (Emphasis added.) One would reasonably assume that the WEAPON referred to, used in the Rodney Williams killing and given to Mrs. Josephine Cooper, was the previously referred to SHOTGUN, which inflicted the FATAL wound to the victim’s cranium, which, it was stipulated, killed Rodney Williams. There is no fact in the stipulation that Mrs. Cooper knew that the WEAPON given to her had been used in the homicide of Rodney Williams, the deceased. There is no fact in the stipulation that Mrs. Cooper even knew that the deceased had been killed. There is no fact in the stipulation that Mrs. Cooper had any knowledge that her son, Eugene Cooper, was in any way involved in the Rodney Williams homicide, if indeed he was involved. Moreover, there isn’t any fact in the stipulation that Mrs. Cooper even knew that her son had been arrested, and thus, for what reason he had been arrested. Furthermore, there is no fact in the stipulation identifying the person who gave “the WEAPON used in the homicide” to Mrs. Cooper, or any fact or circumstance surrounding her receiving it, or that the person who gave Mrs. Cooper the WEAPON was involved in or had any knowledge of the Williams shooting. The stipulated facts do not state that Mrs. Cooper placed the weapon in the safety deposit box, or who placed the weapon in the safety deposit box. Nor do the stipulated facts state that Mrs. Cooper had exclusive control over the safety deposit box or that no one else had access to the safety deposit box but Mrs. Cooper. There are no facts in the stipulated facts from which any of the before mentioned absent facts may be rationally inferred. The facts were further stipulated that in execution of a search warrant Detective Dwyer “recovered, the handgun from the safety deposit box, along with several other handguns,” and “that one of the handguns recovered from the safety deposit box was, in fact, the weapon used in the homicide of Mr. Rodney Williams,” and “that weapon was submitted to the Chicago Police Department Firearms, where it was examined by Fire Examiner Donald Smith and was found to be the same weapon that was used to kill Rodney Williams ***.” (Emphasis added.) As previously noted, the stipulation initially stated that the deceased “was killed by a shotgun blast to the cranium” (emphasis added), and immediately thereafter, it was stipulated, the WEAPON used in the killing was given to Mrs. Cooper and was placed in a safety deposit box. But the stipulation of facts subsequently and conversely stated, however, that HANDGUNS were recovered from the safety deposit box and that one of the HANDGUNS recovered from the safety deposit box was the weapon used in the homicide of the deceased. A handgun and a shotgun are not the same. The stipulated fact that the deceased “was killed by a shotgun blast to the cranium” cannot be reconciled with the subsequent stipulated fact that “one of the handguns recovered from the safety deposit box was in fact the weapon used in the homicide of Mr. Rodney Williams.” (Emphasis added.) From the stipulated facts it cannot be discerned whether Mrs. Cooper was given a SHOTGUN or a HANDGUN. From the stipulated facts it cannot be discerned whether a shotgun or a handgun was the fatal weapon. The stipulated facts do not reveal that a shotgun was discovered in or retrieved from the safety deposit box. Moreover and again, no fact was presented that Mrs. Cooper knew that either a shotgun or a handgun had been used to kill the deceased, or that the deceased had even been killed. Likewise, and again, no fact was presented that Mrs. Cooper placed either the shotgun or the handgun in the safety deposit box. The defendant convincingly argues it is these foregoing glaring contradictions in the stipulated facts, that a SHOTGUN, a HANDGUN and the WEAPON were used in the killing, that made it impossible for the indictment to properly allege the identity and specificity of the weapon that the defendant allegedly concealed. The stipulated facts failed to establish a factual basis for the guilty plea. The stipulated facts do not establish a violation of the obstruction of justice statute that the defendant was alleged to have violated. Just as the indictment in the instant case is fatally defective because it failed to allege a requisite factual ingredient of the offense, i.e., that the defendant knowingly concealed the homicide weapon, the stipulated facts are likewise fatally inadequate because there is no fact establishing that the defendant knowingly concealed the homicide weapon, or, for that matter, that she even concealed the homicide weapon, knowingly or unknowingly. The stipulated facts are grossly incomplete and do not establish the offense charged. There was no factual basis for the plea, as required by Supreme Court Rule 402(c) and Winship and Jackson v. Virginia, et al. The mandate of Rule 402(c) that there be a factual basis for the plea is not a mere cursory or perfunctory requirement. The rule demands more than a trial court merely rubber stamp a prosecutor’s ad-vocations and deficiencies. The Rule 402(c) mandate is one of serious and solemn magnitude. It is a command of constitutional due process dimensions. In In re Winship (1970), 397 U.S. 358, 359, 25 L. Ed. 2d 368, 372, 90 S. Ct. 1068, 1070, the issue presented was “whether proof beyond a reasonable doubt is among the ‘essentials of due process and fair treatment’ required during the adjudicatory stage when a juvenile is charged with an act which would constitute a crime if committed by an adult.” In Winship, the juvenile was adjudged a delinquent based upon a preponderance of the evidence of his commission of a theft, which “if done by an adult, would constitute the crime of larceny” and would require proof beyond a reasonable doubt as a prerequisite for a finding of guilty The Supreme Court reversed, in language so magnanimous, I hereafter extensively quote: “The requirement that guilt of a criminal charge be established by proof beyond a reasonable doubt dates at least from our early years as a Nation. The ‘demand for a higher degree of persuasion in criminal cases was recurrently expressed from ancient times, [though] its crystallization into the formula “beyond a reasonable doubt” seems to have occurred as late as 1798. It is now accepted in common law jurisdictions as the measure of persuasion by which the prosecution must convince the trier of All essential elements of guilt.’ *** Expressions in many opinions of this Court indicate that it has long been assumed that proof of a criminal charge beyond a reasonable doubt is constitutionally required. [Citations.] *** ‘It is the duty of the Government to establish *** guilt beyond a reasonable doubt. This notion — basic in our law and rightly one of the boasts of a free society — is a requirement and a safeguard of due process of law in the historic, procedural content of “due process.” ’ [Citations.] *** ‘Guilt in a criminal case must be proved beyond a reasonable doubt and by evidence confined to that which long experience in the common-law tradition, to some extent embodied in the Constitution, has crystallized into rules of evidence consistent with that standard. These rules are historically grounded rights of our system, developed to safeguard men from dubious and unjust convictions, with resulting forfeitures of life, liberty and property ***.’ ‘[H]e *** is entitled to an acquittal of the specific crime charged if upon all the evidence there is reasonable doubt whether he was capable in law of committing crime. *** No man should be deprived of life under the forms of law unless the jurors who try him are able, upon their consciences, to say that the evidence before them *** is sufficient to show beyond a reasonable doubt the existence of every fact necessary to constitute the crime charged.’ [Citation.] The reasonable-doubt standard plays a vital role in the American scheme of criminal procedure. It is a prime instrument for reducing the risk of convictions resting on factual error. The standard provides concrete substance for the presumption of innocence — that bedrock ‘axiomatic and elementary’ principle whose ‘enforcement lies at the foundation of the administration of our criminal law.’ *** The requirement of proof beyond a reasonable doubt has this vital role in our criminal procedure for cogent reasons. The accused during a criminal prosecution has at stake interests of immense importance, both because of the possibility that he may lose his liberty upon conviction and because of the certainty that he would be stigmatized by the conviction. Accordingly, a society that values the good names and freedom of every individual should not condemn a man for commission of a crime when there is reasonable doubt about his guilt. *** ‘Due process commands that no man shall lose his liberty unless the Government has borne the burden of *** convincing the fact-finder of is guilt.’ To this end, the reasonable-doubt standard is indispensable, for it ‘impresses on the trier of fact the necessity of reaching a subjective state of certitude of the facts in issue.’ [Citation.] Moreover, use of the reasonable-doubt standard is indispensable to command the respect and confidence of the community in applications of the criminal law. It is critical that the moral force of the criminal law not be diluted by a standard of proof that leaves people in doubt whether innocent men are being condemned. It is. also important in our free society that every individual going about his ordinary affairs have confidence that his government cannot adjudge him guilty of a criminal offense without convincing a proper factfinder of his guilt with utmost certainty. Lest there remain any doubt about the constitutional stature of the reasonable-doubt standard, we explicitly hold that the Due Process Clause protects the accused against conviction except upon proof beyond a reasonable doubt of every fact necessary to constitute the crime with which he is charged.” (Emphasis added.) 397 U.S. at 361, 362-64, 25 L. Ed. 2d at 373-74, 374-75, 90 S. Ct. at 1071,1071-73. The foregoing language of Winship is intrinsically applicable to the case at bar. The “all essential elements” and “every fact necessary to constitute the crime with which [she\ is charged” were not established. (Emphasis added.) Reversal is commanded. Jackson v. Virginia (1979), 443 U.S. 308, 61 L. Ed. 2d 560, 99 S. Ct. 2781, was a Federal habeas corpus proceeding in which the defendant challenged the sufficiency of the evidence to establish premeditation in his State court conviction for murder. The Supreme Court stated that “[t]he constitution prohibits the criminal conviction of any person except upon proof of guilt beyond a reasonable doubt [In re Winship, 397 U.S 358, 25 L. Ed. 2d 368, 90 S. Ct. 1068].” And, that “the due process standard recognized in Winship constitutionally protects an accused against conviction except upon evidence that is sufficient fairly to support a conclusion that every element of the crime has been established beyond a reasonable doubt.” (Emphasis added.) (Jackson, 443 U.S. at 309, 313-14, 61 L. Ed. 2d at 566, 570, 99 S. Ct. at 2783, 2786.) The Supreme Court concluded in Jackson v. Virginia: “In Winship, the Court held or the first time that the Due Process Clause of the Fourteenth Amendment protects a defendant in a criminal case against conviction ‘except upon proof beyond a reasonable doubt of every fact necessary to constitute the crime with which he is charged.’ ” (Emphasis added.) 443 U.S. at 315, 61 L. Ed. 2d at 571, 99 S. Ct. at 2787. The majority in the case at bar adroitly circumvents the absence of a factual basis for the guilty plea by erroneously embellishing the lack of a factual basis into the lucid arena of the defendant’s intent, and then mistakenly infers intent for fact. The inadequate stipulated facts do not present the issue of the defendant’s intent. Rather, the insufficient stipulated facts fail to establish not only intent, but also that the crime of obstructing justice was ever committed. There was no factual basis for the plea and thus there was no proof of the commission of the offense charged. People v. Carter (1988), 165 Ill. App. 3d 169, 518 N.E.2d 1068, in which the sentence was reversed and upon which the majority mistakenly relies is not in point. Carter involved a revocation of probation hearing based upon a probation revocation petition which erroneously alleged that the defendant violated his probation by the commission of a theft on June 3, when the theft, the commission of which was undisputed, was actually committed on June 23. The Carter court noted that the defendant admitted the allegations of the revocation petition and stated that “[t]he relevant issues are whether the crime charged has been committed and whether defendant committed it.” (Emphasis added.) (165 Ill. App. 3d at 173.) Likewise, in the instant case, the relevant issue is that the stipulated facts do not establish that an offense of obstructing justice was committed. Moreover, as stated, an offense of obstructing justice was not alleged. This being so, it naturally follows that the factual stipulation to the facts alleged in the indictment could not establish that the defendant committed a crime, and the factual stipulation did not establish that a crime was committed. In People v. Petrovich (1979), 77 Ill. App. 3d 737, 396 N.E.2d 629, the defendant pled guilty to aggravated kidnapping of a minor and was sentenced to eight years’ imprisonment. On his appeal he prayed that his guilty plea, conviction and sentence be vacated and the cause remanded with directions to allow him to plead anew. He contended that although his statements during his guilty plea proceedings established his commission of the offense, his statements likewise showed that he was forced, out of fear, to participate in the offense by the codefendant. The Petrovich court agreed, granted the defendant’s motion to withdraw his guilty plea, reversed the defendant’s conviction and remanded the cause for trial, stating: “The defendant’s primary contention on the merits is that his statement of facts concerning the instant offense at the time he pled guilty not only established the elements of the offense but also established his valid and substantial defenses of compulsion and necessity and, therefore, his plea should not have been accepted, but he should have been tried so that the question of fact raised by his statement could have been resolved. We take note of the fact that since we are also considering the merits of a motion to withdraw a guilty plea, we are also held to the standards of discretion which would apply to a trial court. [Citation.] In applying those factors, we are of the opinion that the defendant here has shown in his statement at the guilty plea proceeding that he has, at the very least, a defense worthy of consideration by a finder of fact and, furthermore, that the ends of justice would be better served by a trial on the merits in this case.” (Emphasis added.) 77 Ill. App. 3d at 739. In the case at bar, the ends of justice would also be better served by a trial on the merits, for no better reason than to determine whether the crime of obstructing justice was in fact committed. After all, according to the stipulated facts before us, the defendant herein, Mrs. Josephine Cooper, is the mother of Eugene Cooper. According to the allegations of the indictment, but which are not facts of guilt, Mrs. Cooper intended “to obstruct the prosecution of [her son] Eugene Cooper for the alleged shooting and killing of one Rodney Williams.” In People v. Kifer (1979), 75 Ill. App. 3d 202, 393 N.E.2d 1080, the defendant was sentenced to six months’ imprisonment on his guilty plea to a battery upon his sister. In reversing the defendant’s conviction, the court stated that “the defendant admitted striking his sister, but denied striking her in the manner charged in the information. In addition, he stated that he hit his sister after intense provocation. If his statement is true, we find it hard to perceive how any jury or court sitting without a jury would find the defendant guilty.” (75 Ill. App. 3d at 207.) In the case at bar it is impossible to perceive that a jury or any court sitting without a jury could find the defendant guilty on the stipulated facts, even if the stipulated facts were proven beyond a reasonable doubt. It would be legally impermissible for a judge or jury to find a defendant guilty on the facts as stipulated. The essential elements of the crime were not established. Finally, in People v. Edmonds (1973), 15 Ill. App. 3d 1073, 305 N.E.2d 346, the defendant pled guilty to voluntary manslaughter and was sentenced to an indeterminate imprisonment sentence of 1 to 10 years. On appeal she contended that there was no factual basis for the guilty plea. The evidence heard by the trial court was that the defendant shot and killed the deceased, who was beating her. In remanding the case “to the trial court *** with directions to permit the defendant to plead anew,” the court held that Rule 402(c) mandates that “the judge should determine prior to entering final judgment that the conduct of the defendant is sufficient to sustain the charge to which the defendant pleads guilty.” (15 Ill. App. 3d at 1079.) In the instant cause, the conduct of the defendant set forth in the stipulated facts does not sustain the charge and establish every essential ingredient of obstructing justice, to which the defendant pled guilty. Although facts may not be required to be proven beyond a reasonable doubt in a guilty plea proceeding (People v. Carter (1988), 165 Ill. App. 3d 169, 172, 518 N.E.2d 1068), nevertheless, constitutional due process requires that adequate facts, a factual basis, be presented which establish that an offense was committed and every essential ingredient of the commission of that offense. For the foregoing reasons, the defendant’s conviction should be reversed. Accordingly, I dissent.